Citation Nr: 1341159	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-46 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1, 1976 to April 1, 1977.  He also had service in the United States Army Reserve from 1977 to 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd,
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for nonservice-connected pension benefits; therefore, the VCAA is inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Regardless, the Veteran was provided adequate notice in an October 2009 letter.

Analysis of Pension Entitlement

The Veteran contends that he is entitled to nonservice-connected pension benefits.  Specifically, the Veteran argues that he has bipolar disorder, a back disability, high blood pressure, and chronic dry eye.  Hearing Transcript at 4.  The record reflects that the Veteran is currently in receipt of Social Security Disability Insurance (SSDI) benefits due to bipolar disorder and depressive disorder.

The Board acknowledges that the Veteran has various, current conditions; however, the Board finds that the Veteran is not legally entitled to nonservice-connected pension benefits.  Basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2013).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a).

The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2013).  The period of war for the Persian Gulf War is the period beginning on August 2, 1990, through a date to be prescribed by Presidential Proclamation or law.  38 C.F.R. § 3.2(i) (2013).

Reviewing the evidence of record, a service personnel record, specifically a report of separation/relief from active duty training, indicates that the Veteran began active service on November 21, 1976.  The service department indicated that the Veteran began active service on November 1, 1976, and at the March 2012 Travel Board hearing, the Veteran's representative noted that the Veteran began service on November 1, 1976.  See September 2009 Service Department Response; see also Hearing Transcript at 2.  Regardless of whether the Veteran began active service on November 1, 1976 or November 21, 1976, the fact that the Veteran's active service was not during a period of war is not in dispute.  The Veteran's active service began in November 1976, well over a year after the official end of the Vietnam War on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  In fact, during the March 2012 Board hearing, the Veteran testified that during active service, including service in the Army Reserve, there were no periods of war or any type of crises.  Hearing Transcript at 3.  The evidence taken from the Veteran's service personnel records and the Veteran's March 2012 hearing transcript indicates that the Veteran was released from active service on April 1, 1977.  The Board notes that the next official period of war, specifically the Persian Gulf War, did not officially begin until August 2, 1990.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

As noted above, the Veteran had service in the Army Reserve after relief from active duty training in April 1977.  The report of separation/relief from active duty training indicates that the Veteran returned to control of the Army Reserve to complete the remaining service obligation of five years and seven months, until 1982.  This service was either active duty for training or inactive duty for training; however, it was not during a period of war.  As such, the Veteran would also not be eligible for pension benefits based on this period of service in the Army Reserve.

Hence, the Board finds, as a matter of law, that the Veteran did not meet the requirements of 38 U.S.C.A. § 1521(j) for eligibility for a nonservice-connected pension because he did not have any active service during a period of war.  As the evidence indicates that the Veteran fails to meet the threshold eligibility for a non-service-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)






ORDER

Eligibility for nonservice-connected pension benefits is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


